 



STARWOOD HOTELS & RESORTS WORLDWIDE, INC.
SEPTEMBER 24, 2007 NONQUALIFIED STOCK OPTION AWARD
LEGAL AWARD AGREEMENT PURSUANT TO THE
2004 LONG-TERM INCENTIVE COMPENSATION PLAN
Frits Van Paasschen
     Starwood Hotels & Resorts Worldwide, Inc., a corporation organized under
the laws of Maryland (the “Company”), has granted to the individual (the
“Optionee”) named in the Award Notification (the “Award Notification”) as of the
grant date set forth in the Award Notification (the “Option Date”), pursuant to
the provisions of the Starwood Hotels & Resorts Worldwide, Inc. 2004 Long-Term
Incentive Compensation Plan (the “Plan”) and that certain Employment Agreement
between the Optionee and the Company, dated August 31, 2007 (with employment
commencing September 24, 2007) (“Employment Agreement”), a Nonqualified Stock
Option (the “Option”) to purchase from the Company that number of Shares and at
the Option Price per Share set forth in the Award Notification upon and subject
to the terms and conditions set forth below and the terms and conditions set
forth in the Plan. References to employment by the Company shall include
employment by a subsidiary or affiliate of the Company. Capitalized terms not
defined herein shall have the meanings specified in the Plan.
     1. Option Subject to Acceptance of Agreement. The Award shall be void
unless the Optionee accepts this Agreement by executing the Award Notification
in the space provided. The Option may be exercised in accordance with Section 2
hereof after the Optionee accepts this Agreement.
     2. Time and Manner of Exercise of Option.
          2.1. Maximum Term of Option. In no event may the Option be exercised,
in whole or in part, after the eighth anniversary of the Option Date (the
“Expiration Date”).
          2.2. Exercise of Option.
          (a) In General. Except as otherwise provided herein, the Option shall
become exercisable pursuant to the vesting schedule set forth in the attached
Award Notification. After the Option has become exercisable, subject to
termination or cancellation of the Option pursuant to the terms of this
Agreement or the Plan, the Option may be exercised in the manner prescribed by
Section 2.4 with respect to all or any portion of the Shares with respect to
which the Option has become exercisable but has not yet been exercised.
          (b) Disability or Death. If the Optionee’s employment by the Company
terminates by reason of Disability or death of the Optionee, the Option shall be
fully exercisable with respect to all of the Shares subject to the Option on the
date of Disability (as defined in the Employment Agreement) or death and, if
occurring prior to a Change in Control (as defined in the Employment Agreement),
may thereafter be exercised by the Optionee, the Optionee’s Legal Representative
or Permitted Transferee, as the case may be, until and including the earlier to
occur of – (i) the date which is one year after the effective date of the
Optionee’s termination of employment or service by reason of Disability (as
defined under the Employment Agreement) or death, or (ii) the Expiration Date.
The foregoing notwithstanding, in the case of termination as a

 



--------------------------------------------------------------------------------



 



result of Disability, during the period beginning on the date of Disability and
ending on the date applicable under the preceding sentence, all vested but
unexercised Options held by Optionee will be canceled in the event Optionee
accepts any employment (including, but not limited to, a position that is
substantially comparable to a position the Optionee held with the Company), any
assignment, any position of responsibility, or acquires any ownership interest
(other than holding and making investments in common equity securities of any
corporation, limited partnership or other entity that has its common equity
securities traded in a generally recognized market, provided such equity
interest therein does not exceed 5% of the outstanding shares or equity
interests in such corporation, limited partnership or other entity), which
involves the Optionee’s participation in a Competitive Business (as defined in
the Employment Agreement).
          (c) Termination by the Company Without Cause or by Optionee Without or
For Good Reason. If the Optionee’s employment with the Company involuntarily
terminates “without Cause” or the Optionee separates from service with the
Company because of Optionee’s resignation for or without “Good Reason” (as those
terms are defined in the Employment Agreement) prior to the occurrence of a
Change in Control, (i) any vested portion of the Option shall be exercisable
until the earlier to occur of – (x) 30 days following the date of Optionee’s
termination of employment without “Good Reason,” which period shall be extended
to up to 90 days if Optionee is unable to exercise such Option and promptly sell
Shares upon such exercise within such 30 days due to restrictions under
applicable securities laws or the Company’s insider trading policy; (y) 90 days
following the date of termination of Optionee’s employment with “Good Reason” or
without “Cause” or (z) the Expiration Date and (ii) any unvested portion of the
Option, whether or not then exercisable, shall terminate and be forfeited
automatically on the effective date of the termination of Optionee’s employment.
          (d) Retirement. In the case of an Optionee who is or becomes eligible
for Retirement prior to when the Option is 100% exercisable, the Option shall be
100% exercisable and vested not later than when the Optionee completes the
“Qualifying Service Period,” which is a period of continuous employment
extending from the Option Date until 18 months after the Option Date or, if
later, the first day the Optionee is currently eligible for Retirement. If the
Optionee’s employment with the Company terminates because of Retirement (whether
before or after completing the Qualifying Service Period), the Optionee may
exercise any vested portion of the Option until and including the earlier to
occur of – (i) the fifth anniversary of the Optionee’s effective date of
Retirement, or (ii) the Expiration Date. Any portion of an Option that is not
vested at Retirement shall be forfeited. If during the three-year period
beginning on the date of Retirement, unless otherwise determined by the
Committee, all vested but unexercised Options held by the Optionee will be
canceled in the event Optionee accepts any employment (including, but not
limited to, a position that is substantially comparable to a position the
Optionee held with the Company), any assignment, any position of responsibility,
or acquires any ownership interest (other than holding and making investments in
common equity securities of any corporation, limited partnership or other entity
that has its common equity securities traded in a generally recognized market,
provided such equity interest therein does not exceed 5% of the outstanding
shares or equity interests in such corporation, limited partnership or other
entity), which involves the Optionee’s participation in a Competitive Business.
          (e) Certain Deaths. If the Optionee dies during the one-year period
following termination of employment or service by reason of Disability, the
Option shall be exercisable only to the extent it is exercisable on the date of
death and may thereafter be exercised by the
2007 Stock Option Grant

2



--------------------------------------------------------------------------------



 



Optionee’s Legal Representative or Permitted Transferee until and including the
earlier to occur of – (i) the date which is three months (thirty days in the
case of voluntary resignation by the Optionee) after the date of death (but in
the case of death following termination of employment or service by reason of
Disability, no less than one year after the date of such termination of
employment or service), or (ii) the Expiration Date. If the Optionee dies during
the five-year period following termination of employment or service by reason of
Retirement, the Option shall be fully exercisable with respect to all of the
Shares subject to the Option on the date of death and may thereafter be
exercised by the Optionee’s Legal Representative or Permitted Transferee until
and including the earlier to occur of – (I) the date which is one year after the
date of death, or (II) the Expiration Date.
          (f) Change in Control. Upon the occurrence of a Change in Control, the
Option shall become immediately fully vested and exercisable and shall remain
exercisable until the Expiration Date.
          (g) Forfeiture. If the Optionee is involuntarily separated from
service with the Company for Cause, Optionee shall forfeit automatically the
Option (whether vested or unvested) as of the effective date of the Optionee’s
separation from service and such Option shall be cancelled by the Company.
          2.3. Method of Exercise and Payment. Subject to the limitations set
forth in this Agreement, the Option may be exercised by the Optionee (1) by
giving oral, written or electronic notice to the Company or its designated
representative specifying the number of whole Shares to be purchased and payment
therefor in full on or prior to the Payment Date (as defined below) either
(i) in cash or its equivalent, (ii) by tendering previously owned whole Shares
(or delivering a certification or attestation of ownership of such Shares)
having a Fair Market Value, determined as of the date of exercise, equal to the
aggregate purchase price for the Shares being purchased pursuant to such
exercise (which the Optionee has held for at least six months prior to the
delivery of such Shares and for which the Optionee has good title, free and
clear of all liens and encumbrances), (iii) in a combination of (i) and (ii), or
(iv) by means of a cashless exercise as permitted under Federal Reserve Board’s
Regulation T and using a broker-dealer acceptable to the Company, and (2) by
executing such documents as the Company may reasonably request. The Committee
shall have sole discretion to disapprove an election pursuant to any of clauses
(ii), (iii) or (iv). Any fraction of a Share which would be required to pay such
purchase price shall be disregarded and the remaining amount due shall be paid
in cash by the Optionee. No certificate representing a Share shall be delivered
until the full purchase price therefor has been paid. “Payment Date” shall mean
the date on which a sale transaction in connection with a cashless exercise
(whether or not payment is actually made pursuant to a cashless exercise) would
have settled in connection with the subject option exercise.
          2.4 Termination of Option. The Option shall terminate, to the extent
not exercised pursuant to Section 2.3 or earlier terminated or cancelled
pursuant to Section 1 or 2.2, at 5:00 p.m. New York time, on the Expiration
Date. In no event may the Option be exercised after it terminates as set forth
in this Section 2.4.
2007 Stock Option Grant

3



--------------------------------------------------------------------------------



 



     3. Additional Terms and Conditions of Option.
          3.1. Nontransferability of Option. The Option may not be transferred
by the Optionee other than by will or the laws of descent and distribution or
pursuant to beneficiary designation procedures approved by the Company. Except
to the extent permitted by the foregoing sentence, during the Optionee’s
lifetime the Option is exercisable only by the Optionee or the Optionee’s Legal
Representative. Except as permitted by the foregoing, the Option may not be
sold, transferred, assigned, pledged, hypothecated, voluntarily encumbered or
otherwise disposed of (whether by operation of law or otherwise) or be subject
to execution, attachment or similar process. Upon any attempt to so sell,
transfer, assign, pledge, hypothecate, voluntarily encumber or otherwise dispose
of the Option, the Option and all rights hereunder shall immediately become null
and void.
          3.2. Withholding Taxes.
          (a) Required Withholding. As a condition precedent to the delivery of
Shares upon exercise of the Option, the Optionee shall, upon request by the
Company, pay to the Company in addition to the purchase price of the Shares,
such amount of cash as the Company may be required, under all applicable
federal, state, local or other laws or regulations, to withhold and pay over as
income or other withholding taxes (the “Required Tax Payments”) with respect to
such exercise of the Option. If the Optionee shall fail to advance the Required
Tax Payments after request by the Company, the Company may, in its discretion,
deduct any Required Tax Payments from any amount then or thereafter payable by
the Company to the Optionee.
          (b) Withholding Alternatives. The Optionee may elect to satisfy his or
her obligation to advance the Required Tax Payments by any of the following
means: (1) a cash payment to the Company pursuant to Section 3.2(a),
(2) delivery to the Company of previously owned whole Shares (which the Optionee
has held for at least six months prior to the delivery of such Shares and for
which the Optionee has good title, free and clear of all liens and encumbrances)
having a Fair Market Value, determined as of the date the obligation to withhold
or pay taxes first arises in connection with the Option (the “Tax Date”), equal
to the Required Tax Payments, (3) subject to the remaining provisions of this
Section 3.2(b), by having the Company withhold Shares having a Fair Market Value
as of the Tax Date equal to the Required Tax Payments, (4) a cash payment by a
broker-dealer acceptable to the Company pursuant to a cashless exercise
permitted by Federal Reserve Board’s Regulation T or (5) any combination of (1),
(2) or (3). The Committee shall have the sole discretion to disapprove of an
election pursuant to any of clauses (1), (2), (4) or (5). Shares to be delivered
to or withheld by the Company may not have a Fair Market Value in excess of the
minimum amount of the Required Tax Payments. Any fraction of a Share which would
be required to satisfy any such obligation shall be disregarded and the
remaining amount due shall be paid in cash by the Optionee. No certificate
representing a Share shall be delivered until the Required Tax Payments have
been satisfied in full.
          3.3 Adjustment. In the event of any stock split, stock dividend,
recapitalization, reorganization, merger, consolidation, combination, exchange
of shares, liquidation, spin-off or other similar change in capitalization or
event, or any distribution to holders of Shares other than a regular cash
dividend, the number and class of securities subject to
2007 Stock Option Grant

4



--------------------------------------------------------------------------------



 



the Option and the purchase price per security shall be equitably adjusted by
the Committee; provided that the number of Shares subject to the Option shall
always be a whole number.
          3.4. Compliance with Applicable Law. The Option is subject to the
condition that if the listing, registration or qualification of the Shares
subject to the Option upon any securities exchange or under any law, or the
consent or approval of any governmental body, or the taking of any other action
is necessary or desirable as a condition of, or in connection with, the purchase
or delivery of Shares hereunder, the Option may not be exercised, in whole or in
part, unless such listing, registration, qualification, consent or approval
shall have been effected or obtained, free of any conditions not acceptable to
the Company. The Company agrees to use reasonable efforts to effect or obtain
any such listing, registration, qualification, consent or approval. As a further
condition precedent to any exercise of the Option, the Optionee – (i) shall
comply with all regulations and requirements of any regulatory authority having
control of or supervision over the issuance or delivery of the Shares,
(ii) shall comply with all laws, rules and regulations applicable to the
ownership of stock options and stock and the exercise of stock options,
including, without limitation, currency and exchange laws, rules and regulations
and (iii) in connection therewith, shall execute any documents which the Board
or the Committee shall deem necessary or advisable in its sole discretion.
          3.5. Delivery of Certificates. Upon the exercise of the Option, in
whole or in part, and the satisfaction of all requirements of this Agreement
related to such exercise, the Company shall deliver or cause to be delivered one
or more certificates representing the number of Shares purchased against full
payment therefor. The Company shall pay all original issue or transfer taxes and
all fees and expenses incident to such delivery, except as otherwise provided in
Section 3.2.
          3.6. Option Confers No Rights as Stockholder. The Optionee shall not
be entitled to any privileges of ownership with respect to Shares subject to the
Option unless and until purchased and delivered upon the exercise of the Option,
in whole or in part, and the Optionee becomes a stockholder of record with
respect to such delivered Shares; and the Optionee shall not be considered a
stockholder of the Company with respect to any such Shares not so purchased and
delivered.
          3.7. Option Confers No Rights to Continued Employment; Agreement
Survival. In no event shall the granting of the Option or its acceptance by the
Optionee give or be deemed to give the Optionee any right to continued
employment by the Company or any affiliate of the Company. This Agreement shall
survive the termination of the Optionee’s employment for any reason.
          3.8. Company to Reserve Shares. The Company shall at all times prior
to the expiration or termination of the Option reserve or cause to be reserved
and keep or cause to be kept available, either in its treasury or out of its
authorized but unissued Shares, the full number of Shares subject to the Option
from time to time.
          3.9. Prospectus. The Optionee will be provided a copy of the
Prospectus relating to the Plan, the Option and the Shares covered thereby. The
Optionee agrees that he or she has reviewed the Prospectus, and fully
understands his or her rights under the Plan.
2007 Stock Option Grant

5



--------------------------------------------------------------------------------



 



          3.10. Agreement Subject to the Plan. This Agreement is subject to the
provisions of the Plan and shall be interpreted in accordance therewith. The
Optionee hereby acknowledges receipt of a copy of the Plan.
     4. Miscellaneous Provisions.
          4.1. Designation as Nonqualified Stock Option. The Option is hereby
designated as not constituting an Incentive Stock Option; this Agreement shall
be interpreted and treated consistently with such designation.
          4.2. Meaning of Certain Terms. As used herein, the term “Legal
Representative” shall include an executor, administrator, beneficiary or person
legally authorized to act on behalf of the Optionee, and the term “Permitted
Transferee” shall include any transferee designated pursuant to beneficiary
designation procedures which may be approved by the Company. References in this
Agreement to sections of the Code shall be deemed to refer to any successor
section of the Code or any successor internal revenue law.
          4.3. Successors. This Agreement shall (i) be binding upon the Company
and its successors and assigns and (ii) inure to the benefit of any person or
persons who shall, upon the death of the Optionee, acquire any rights hereunder
in accordance with this Agreement or the Plan.
          4.4. Notices. All notices, requests or other communications provided
for in this Agreement shall be made, if to the Company, to the Company or its
designated representative at corporate headquarters in White Plains, New York,
Attention: Human Resources, or such other address specified by the Company, and
if to the Optionee, to the address set forth for the Optionee on the records of
the Company. All notices, requests or other communications provided for in this
Agreement shall be made in writing either (i) by personal delivery to the party
entitled thereto, (ii) by facsimile with confirmation of receipt, (iii) by
mailing in the United States mails to the last known address of the party
entitled thereto or (iv) by express courier service. The notice, request or
other communication shall be deemed to be received upon personal delivery, upon
confirmation of receipt of facsimile transmission or upon receipt by the party
entitled thereto if by United States mail or express courier service; provided,
however, that if a notice, request or other communication is not received during
regular business hours, it shall be deemed to be received on the next succeeding
business day of the Company.
          4.5. Reform by Court or Severability. In the event that any provision
of this Agreement is deemed by a court to be broader than permitted by
applicable law, then such provision shall be reformed (or otherwise revised or
narrowed) so that it is enforceable to the fullest extent permitted by
applicable law. If any provision of this Agreement shall be declared by a court
to be invalid or unenforceable to any extent, the validity or enforceability of
the remaining provisions of this Agreement shall not be affected.
          4.6. Amendment; Waiver. No provision of this Agreement may be amended
or waived unless agreed to in writing and signed by the Chief Human Resources
Officer of the Company. The failure to exercise, or any delay in exercising, any
right, power or remedy under this Agreement shall not waive any right, power or
remedy which the Company has under this Agreement.
2007 Stock Option Grant

6



--------------------------------------------------------------------------------



 



          4.7. Section 409A. This Agreement shall be interpreted and applied so
that the Option will not be subject to Code Section 409A. In addition, this
Agreement shall be interpreted and applied as if it contained any additional
provisions that it is required to contain in order for the Option to be exempt
from Code Section 409A.
          4.8 Personal Data. By accepting the Option, Optionee has voluntarily
consented to the collection, use, processing and transfer of personal data about
Optionee, including Optionee’s name, home address and telephone number, date of
birth, social security number or other employee identification number, salary,
nationality, job title, and other details of the Option for the purpose of
managing and administering the Plan (“Data”). Company and/or its Subsidiaries
will transfer Data amongst themselves as necessary for the purpose of
implementation, administration and management of Optionee’s participation in the
Plan, and Company and/or any of its Subsidiaries may each further transfer Data
to any third parties assisting Company in the implementation, administration and
management of the Plan, including the transfer of Data within and outside of the
Optionee’s country of residence.
          4.9. Governing Law. Subject to the next sentence, the Option and this
Agreement, and all determinations made and actions taken pursuant hereto and
thereto, to the extent not governed by the laws of the United States, shall be
governed by the laws of the State of Maryland (or such other state as may apply
under the Plan) and construed in accordance therewith without giving effect to
principles of conflicts of laws. However, the enforceability of the provisions
of Section 2.3 shall be determined and governed by the laws of the State of New
York without giving effect to conflicts of laws principles.
STARWOOD HOTELS & RESORTS WORLDWIDE, INC.

     
 
  By: Kenneth S. Siegel, Chief Administrator Officer and General Counsel

2007 Stock Option Grant

7